Case 5:15-cr-20581-JEL-DRG ECF No. 374, PageID.3606 Filed 07/16/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,       Case No. 15-cr-20581

 v.                                       Judith E. Levy
                                          United States District Judge
 Joseph James Roe,

                         Defendant.

 ________________________________/

  OPINION AND ORDER GRANTING IN PART DEFENDANT’S
  RENEWED MOTION FOR COMPASSIONATE RELEASE [370]

      This case is before the Court on Defendant’s Renewed Motion for

Compassionate Release. (ECF No. 370.) On July 15, 2020, a hearing was

held by video conference and oral argument was heard. For the reasons

set forth on the record, Defendant’s motion is GRANTED IN PART.

      Defendant is released to a term of supervised release, which is

amended to five years (sixty months). All other conditions of Defendant’s

release are set forth in the Amended Judgment.

      IT IS SO ORDERED.

Dated: July 16, 2020                  s/Judith E. Levy
Case 5:15-cr-20581-JEL-DRG ECF No. 374, PageID.3607 Filed 07/16/20 Page 2 of 2




Ann Arbor, Michigan                 JUDITH E. LEVY
                                    United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 16, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      2
